Title: From Benjamin Franklin to Cyrus Griffin, 16 March 1780
From: Franklin, Benjamin
To: Griffin, Cyrus


Sir,
Passy, March 16, 1780.
I have just received the letter you have done me the honor to write to me, and shall immediately deliver the packet it recommends to my care. I will take the first opportunity of mentioning to Mr. Gerard what you hint, relative to our not entertaining strangers so frequently and liberally, as is the custom in France. But he has travelled in Europe, and knows that modes of nations differ. The French are convivial, live much at one another’s tables, and are glad to feast travellers. In Italy and Spain a stranger, however recommended, rarely dines at the house of any gentleman, but lives at his inn. The Americans hold a medium.
I have the honor to be, &c.
B. Franklin.
To C. Griffin, Esq.
